 
DATED 30 October 2013
LIONBRIDGE LUXEMBOURG S.à.r.l.
LIONBRIDGE TECHNOLOGIES, INC.
RORY JOHN COWAN
(as Chargors)
and
HSBC BANK USA, NATIONAL ASSOCIATION
(as Administrative Agent)
DEED OF CONFIRMATION
Re: Share Charge dated 22 January 2007

1

THIS DEED OF CONFIRMATION (this Deed of Confirmation) is made the 30
October 2013

BETWEEN:



(1)   LIONBRIDGE LUXEMBOURG S.à.r.l. a company incorporated and existing under
the laws of Luxembourg having its address at c/o MAS 1 Rue de Glacis, L-1628
Luxembourg, Grand Duchy of Luxembourg (hereinafter called the (the First
Chargor); LIONBRIDGE TECHNOLOGIES, INC. a company incorporated under the laws of
the State of Delaware United States of America with registered address at 1050
Winter Street, Suit 2300, Waltham, Massachusetts, United States of America
(hereinafter called the Second Chargor); and RORY JOHN COWAN of 2381 Fairhaven
Hill Road, Concord, Massachusetts 01742 United States of America (hereinafter
called the Third Chargor) (together called the Chargors); and



(2)   HSBC BANK USA, NATIONAL ASSOCIATION a national banking association of the
USA (hereinafter called the Administrative Agent) as security agent for the
Lenders.

RECITAL



A.   Pursuant to a Charge on Shares dated 22 January 2007 between the Chargors
and the Administrative Agent, the Chargors charged certain securities and
related rights in favour of the Administrative Agent as security agent for the
Lenders as security for the Secured Obligations (the Share Charge).



B.   The Borrowers have requested and the Administrative Agent has agreed to
amend and restate the Credit Agreement pursuant to an Amended and Restated
Credit Agreement dated on or about the date hereof (the Amended and Restated
Credit Agreement).



C.   The parties to this Deed of Confirmation wish to enter into this Deed of
Confirmation to confirm the terms of the Share Charge as continuing security for
the Secured Obligations.

NOW THIS DEED OF CONFIRMATION WITNESSES as follows:-



1.   DEFINITIONS AND INTERPRETATION



1.1.   Unless otherwise defined herein, words and expressions used in their
capitalised form in this Deed of Confirmation are taken from and shall have the
same meaning as defined in the Share Charge (whether incorporated by reference
or otherwise).



1.2.   The provisions of clause 1.3 of the Share Charge (whether incorporated by
reference or otherwise) shall, where relevant, apply to this Deed of
Confirmation as if set out herein in full mutatis mutandis except that
references to “this Agreement” or “this Deed” (as applicable) shall be construed
as references to this Deed of Confirmation.



2.   CONFIRMATION



2.1.   Each Chargor hereby expressly acknowledges, agrees and confirms for the
benefit of the Administrative Agent that, notwithstanding the amendments to the
Credit Agreement, on and from the date on which the Amended and Restated Credit
Agreement is effective in accordance with the terms of the Amended and Restated
Credit Agreement, the security interests created by it under the Share Charge
will:



  2.1.1.   remain in full force and effect;



  2.1.2.   continue to secure all of the Secured Obligations as including, for
the avoidance of doubt, its Foreign Credit Party Obligations under the Amended
and Restated Credit Agreement; and



  2.1.3.   continue to constitute its legal, valid and binding obligations.



3.   COUNTERPARTS

This Deed of Confirmation may be executed in counterparts and each such
counterpart taken together shall be deemed to constitute one and the same
instrument.



4.   GOVERNING LAW

This Deed of Confirmation and all relationships created by it and arising out of
or in connection with it, together with all disputes, will in all respects be
governed by and construed in accordance with the laws of Ireland.



5.   ENFORCEMENT

Jurisdiction



5.1.   Each Chargor hereby agrees for the exclusive benefit of the
Administrative Agent that any suit, action or proceeding (Proceedings), brought
against that Chargor with respect to this Deed of Confirmation may be brought in
the High Court in Ireland or such other competent court of Ireland as the
Administrative Agent may elect, and each Chargor waives any objection to
Proceedings in such courts whether on grounds of venue or on the grounds that
Proceedings have been brought in any inconvenient forum.



5.2.   Nothing contained in this Deed of Confirmation will limit the right of
the Administrative Agent to take Proceedings against a Chargor in any other
court of competent jurisdiction, nor will the taking of any Proceedings in any
one or more jurisdictions preclude the taking by the Administrative Agent of
Proceedings in any other jurisdiction whether concurrently or not.

IN WITNESS whereof the parties hereto have caused this Deed of Confirmation to
be executed with the intention that it take effect as a deed (notwithstanding
execution by the Administrative Agent under hand) and it is intended to be and
it is hereby delivered on the date shown at the beginning of this Deed of
Confirmation.

2

Execution Page

EXECUTED AS A DEED

By LIONBRIDGE LUXEMBOURG S.à.r.l.

acting by: Tina Wang

in the presence of:

Witness’s signature:/s/

Name: Margaret Shukur

Address:.......................................

EXECUTED AS A DEED

By LIONBRIDGE TECHNOLOGIES, INC.

acting by: Tina Wang

in the presence of:

Witness’s signature:/s/

Name: Margaret Shukur

Address:.......................................

SIGNED and DELIVERED as a DEED

By RORY JOHN COWAN

in the presence of:

Witness’s signature: /s/

Name: Margaret Shukur

Address:.......................................

SIGNED for and on behalf of                  

HSBC BANK USA, NATIONAL ASSOCIATION             

in the presence of:

Witness’s signature: /s/...........................

Name:..........................................
Address:.......................................

3